Citation Nr: 0934477	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-32 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for left foot 
edema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 2002 to March 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue was obtained.

2.  Left foot edema is presently manifested by less than 
moderate symptoms.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left foot 
edema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.72, Diagnostic Code 5284 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in April 2005.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in September 2006.  

The claim for a higher initial evaluation for left foot edema 
is a downstream issue from the grant of service connection.  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  Hence, the duty 
to assist the Veteran has been satisfied.


Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).



528
4
Foot injuries, other:

Severe
30

Moderately Severe
20

Moderate
10
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008)

527
6
Flatfoot, acquired:

  Unilateral
2
0

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
1
0

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008)

527
7
Weak Foot, bilateral:

A symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness:

Rate the underlying condition, minimum rating
10
38 C.F.R. § 4.71a, Diagnostic Code 5277 (2008)

527
8
Claw foot (pes cavus), acquired:

Great toe dorsiflexed, some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads:

  Bilateral
10

  Unilateral
10

  Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2008)

527
9
Metatarsalgia, anterior (Morton's disease), 
unilateral, or bilateral  
10
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2008)

528
0
Hallux valgus, unilateral:

Operated with resection of metatarsal head
10

Severe, if equivalent to amputation of great toe  
10
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2008)

5281
Hallux rigidus, unilateral, 
severe:

Rate as hallux valgus, severe.
Note: Not to be combined with claw 
foot ratings.
38 C.F.R. § 4.71a, Diagnostic Code 5281 (2008)

528
2
Hammer toe:


All toes, unilateral without claw foot  
10

Single toes
0
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2008)

528
3
Tarsal, or metatarsal bones, malunion of, or nonunion 
of:

Severe 
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2008)

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2008)



Factual Background and Analysis

A rating action in August 2005 granted the Veteran service 
connection for left foot edema  The decision was based on a 
showing that the Veteran was treated for left ankle and 
chronic left foot swelling during service and a May 2005 VA 
examination which found edema and diminished sensation in the 
left foot.

The Veteran's service treatment records show normal feet in 
her August 2001 report of medical examination for enlistment.  
Records show ongoing treatment for chronic left foot edema.  
A January 2005 referral note stated that she underwent 
surgery in October 2003 and began to have edema to the left 
lower leg about one to two weeks after surgery.  The etiology 
of the edema was noted as unidentified.  

Correspondence dated March 2005 from Martin Army Hospital 
physician T.L., M.D. noted that the Veteran had been seen for 
two years for swelling in her left foot.  Venous studies were 
unremarkable beyond mild valvular incompetence.  Venogram and 
cardiovascular reports dated March 2005 found the Veteran's 
venous structures to be widely patent with no evidence for 
intraluminal filling defects nor extraluminal filling 
defects, no evidence of deep vein thrombosis was found.  

During a May 2005 VA medical examination, it was noted that 
the Veteran limped due to her left foot swelling.  The 
examiner noted that there was no history of injury to the 
left foot but after her in service surgery, her foot was 
swollen and hurt.  The examiner noted that bone scans and a 
venogram were normal, that medications were not helpful.  The 
Veteran reported sharp pain with walking and a 6 out of 10 on 
the pain scale.  The Veteran stated that she lost 50 to 60 
percent of function of her left foot with this pain which 
occurred daily.  On objective examination, the examiner found 
no weakness or stiffness in the left foot.  While there was 
swelling and redness, there was no heat.  She did not use 
ambulatory devices or corrective shoes.  The examiner stated 
that some of the Veteran's activities of daily living were 
affected, such as her ability to wear regular shoes (she wore 
flip-flops or tennis shoes) and her ability to keep up with 
her children.  No etiology was provided in this opinion.  It 
was noted that the examiner did not review the claims file 
prior to the examination.  

A VA feet examination was performed in April 2007.  A history 
of her in service left foot problems following a 2003 surgery 
was obtained, and the Veteran stated that she was placed on 
soft shoe profile for the remainder of her enlistment.  She 
reported that in the last year she had intermittent pain 
usually associated with prolonged walking or standing which 
was a 7 out of 10 in intensity.  The Veteran was a homemaker 
and was able to perform routine household tasks without 
difficulty.  She took Ibuprofen two or three times a day for 
her foot and ankle pain and did not use any orthopedic 
devices for her disorder.  On physical examination, the 
Veteran was able to walk freely and briskly without an 
antalgic gait.  There was 3/3 brawny, nonpitting edema.  Skin 
color and temperature were normal.  Dorsalis pedis and 
posterior tibialis pulses were 3/3.  No hallux valgus, hammer 
or claw toe deformities were found.  Transverse and 
longitudinal arches were present and well-maintained.  There 
was no plantar arch tenderness.  There was no tenderness of 
the dorsal or plantar aspect of the metatarsal heads.  The 
Achilles tendon was intact and nontender.  Range of motion 
was found to be 45 degrees plantar flexion and 20 degrees 
dorsiflexion.  Foot inversion was to 30 degrees, and eversion 
was to 15 degrees.  The examiner stated that there was no 
apparent pain, loss of motion, weakness, fatigability or loss 
of coordination during or following repetitions of range of 
motion.  X-ray films revealed some soft tissue swelling 
consistent with edema.  Calcaneal spurs were present, and the 
bones and joints appeared normal.  The diagnosis was left 
foot edema consistent with lymphedema.  

The Veteran was afforded a BVA hearing in April of 2009.  
During her hearing the Veteran stated that her edema had 
become progressively worse and that she medicated with 
Motrin.  She noted that she wore a two piece device known as 
farrow straps to decrease the swelling of her foot.  She 
stated that the swelling began an hour after taking off the 
straps.  When asked whether or not her edema affected her 
work, the Veteran responded that she had a desk job so her 
disorder did not affect her ability to do paperwork but she 
stated that at the end of the day after sitting she had 
trouble standing for a long period of time due to pain in her 
foot which came from swelling at the top of her foot.  She 
reported that she was unable to walk long distances and could 
not go shopping on busy days because she would have to stand 
in line.  She had been told that there was no surgery that 
could fix her problem.  Her foot swelled every day.

Based upon the evidence of record, the Board finds the 
Veteran's service-connected left foot edema is presently 
manifested by less than moderate symptoms.  While the 
Veteran's 2005 VA examiner noted the Veteran's complaints of 
being less able to function due to her pain and that her 
disorder kept her from wearing normal shoes and prevented her 
from being able to keep up with her children, on objective 
examination, no weakness or stiffness was detected, although 
some swelling and redness was noted.  Further, the Veteran's 
2007 VA examiner noted that the Veteran's daily activities 
were not interrupted by her edema because she was a 
housewife.  Physical examination likewise found an 
essentially normal left foot, with some swelling that did not 
affect her free and brisk gait.  

In order for a 10 percent rating to be assigned, moderate 
foot disability must be demonstrated; that is, there must be 
evidence of moderate disability so as to affect, as far as 
can be practicably determined, the average impairment in 
earning capacity.  In the present case, the Veteran is 
employed full time, and admitted that her left foot edema did 
not affect her employment.

In this case, although the Veteran complained of pain 
associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of swelling and pain upon ambulation, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.

The Board has considered other diagnostic codes, however, 
these diagnostic codes are factually inapplicable in this 
case inasmuch as the Veteran does not have flat feet, weak 
feet, hallux valgus, hallux rigidus, metatarsalgia, claw 
feet, hammer toes, or nonunion or malunion of the bones in 
the feet.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  In conclusion, entitlement to a higher initial 
rating is not demonstrated.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the Veteran's left foot pathology has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with her 
employment.  


ORDER

Entitlement to an initial compensable rating for left foot 
edema is denied..




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


